DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a translating member” in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As indicated above, the limitation “a translating member” in claim 35 invokes 112(f).  Applicant fails to use the term “a translating member” in the specification.  Applicant does refers to a “[t]ranslating slide (18)” in [0035] as being slid distally to actuate the cartridge.  Applicant also refers to a “distally translating push rod (50)” that is part of the structure being translated distally to actuate the cartridge.  It is unclear which of these features are intended to be interpreted as the translating member in claim 35.  For examination purposes, examiner interprets the translating structure as the distally translating push rod 50.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-25, 28-33, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 4802614).
	Regarding claims 21-25, 28-33, and 35, Green discloses a surgical instrument comprising
	(claim 21) a body (13);
	a shaft assembly extending distally from the body (12); and
	an end effector at a distal end of the shaft assembly (14 + 29 + 38), wherein the end effector comprises:
		a support structure (14 + 29), wherein the supporting structure includes:
			a proximal end portion (17), wherein the proximal end portion is configured to support a cartridge housing (38),
			a distal end portion (15) spaced distally apart from the proximal end portion, wherein the distal end portion is configured to support an anvil (16) (see Fig. 4), and
			a gap defined between the proximal end portion and the distal end portion (see Fig. 6),
		wherein the end effector is operable to actuate the cartridge housing and the anvil relative to one another to clamp and staple tissue positioned within the gap (see Figs. 3-5), and
		a guide pin (18) fixed relative to the supporting structure, wherein the guide pin extends longitudinally through the distal end portion, across the gap, and into the proximal end portion (see Fig. 4), wherein the guide pin is configured to guide relative movement between the cartridge housing and the anvil (C4, L1-17);
claim 22) wherein the proximal end portion includes a first bore configured to receive a proximal portion of the guide pin (see Fig. 6 showing a bore between the arms of proximal end portion 17, and see Fig. 4 showing the collar portion 19 of the guide pin 18 seated in the first bore), wherein the distal portion includes a second bore (23) configured to receive a distal portion of the guide pin (see Fig. 4);
	(claim 23) wherein the second bore opens through a distal most surface of the distal end portion (see Fig. 6);
	(claim 24) wherein the guide pin includes a distal head (21), wherein the distal head is seated within the distal end portion (see Fig. 4);
	(claim 25) wherein the guide pin includes a first threaded feature configured to threadedly engage a second threaded feature of the end effector to thereby fix the guide pin longitudinally relative to the support structure (see Fig. 4; C6, L4-11);
	(claim 28) wherein the guide pin is configured to inhibit deflection of the distal end portion relative to the proximal end portion (C6, L4-11; though not explicit about preventing deflection, the pin 20 is a member that fixes between the proximal end portion 17 and the distal end portion 15 as disclosed and thus would inhibit deflection between the portions by providing a fixed connection);
	(claim 29) wherein the guide pin is maintained in tension between the proximal end portion and the distal end portion (C6, L1-17; once threaded into second bore 23, tension is maintained until the surgeon is ready to decouple the guide pin 20);
	(claim 30) wherein the end effector further comprises a cartridge housing (38) and an anvil (16), wherein the cartridge housing houses a plurality of staples (45), wherein the anvil is configured to deform the staples ejected by the cartridge housing (see Figs. 4-5);
	(claim 31) wherein the guide pin extends through the cartridge housing (see Fig. 4), wherein the cartridge is slidable longitudinally along the guide pin relative to the anvil (see Figs. 3-5);
	(claim 32) wherein the proximal end portion and the distal end portion are integrally connected and define a unitary body (See Fig. 3);
claim 33) wherein the supporting structure further includes an intermediate portion that interconnects the proximal end portion with the distal end portion (see Fig. 6, the intermediate portion coinciding with rail 57), wherein the intermediate portion defines a closed end of the gap (see Fig. 6); and
	(claim 35) wherein the end effector further comprises a translating member slidably disposed within the proximal end portion of the supporting structure (In light of the 112(f) interpretation and 112(b) rejection above, it’s examiner’s best understanding that the translating member is the distally translating push rod 50 disclosed in [0063].  Green discloses a plunger rod 30 that translates within the proximal end portion of the supporting structure and is likewise designed to actuate the cartridge housing longitudinally relative to the anvil as shown in Figs. 3-5.  Therefore, examiner believes Green discloses an identical structure for performing the function, and should applicant disagree, examiner maintains the plunger rod 30 of Green is a functionally equivalent structure.).
	Regarding claims 36-38, Green discloses a surgical instrument comprising:
	(claim 36) a body (13);
	a shaft assembly extending distally from the body (12); and
	an end effector at a distal end of the shaft assembly (14 + 29 + 38), wherein the end effector comprises:
		a support structure (14 + 29), wherein the supporting structure includes:
			a proximal end portion (17), wherein the proximal end portion is configured to support a cartridge housing (38),
			a distal end portion (15) spaced distally apart from the proximal end portion, wherein the distal end portion is configured to support an anvil (16) (see Fig. 4), and
			a gap defined between the proximal end portion and the distal end portion (see Fig. 6),
		wherein the end effector is operable to actuate the cartridge housing and the anvil relative to one another to clamp and staple tissue positioned within the gap (see Figs. 3-5), and

	(claim 37) wherein the distal pin end comprises a threaded pin end (21), wherein the proximal pin end comprises a pin head having an enlarged diameter (19); and
	(claim 38) wherein the guide pin extends longitudinally along a closed end of the gap (see Fig. 4, the guide pin 20 extending longitudinally and along the closed end of the gap).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 25 above, and further in view of Behlke (US 4216891).
Regarding claim 26, Green discloses the surgical instrument of claim 25, wherein the first threaded feature comprises a threaded pin end (21), but not wherein the second threaded feature comprises a threaded nut.  Green discloses a threaded bore 23 for receiving the threaded pin end 21.
However, Behlke discloses a similar surgical stapling instrument, wherein guide pin 40 comprises a threaded pin end and the second feature comprises a threaded nut 44 mated with the threaded pin end on the opposing side of the supporting structure 11.
Both the threaded bore of Green and the threaded nut of Behlke are designed to mate with and fix a threaded pin end of the guide pin in both instruments.  Because both structures are mating components that serve the same purpose, it would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to substitute the threaded nut mating configuration for the threaded bore mating configuration.  See MPEP 2143.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Green.
Regarding claim 27, Green discloses the surgical instrument of claim 21, but not wherein the guide pin extends parallel to a longitudinal axis of the shaft assembly.  Green does seem to disclose the guide pin 20 being substantially parallel to the longitudinal axis of the shaft assembly 12, but fails to explicitly state that the features are parallel.  However, one having ordinary skill in the art would understand that for the device to function as intended and shown in Figs. 3-5, the guide pin 20 must be effectively parallel to the longitudinal axis of the shaft assembly 12.  Therefore, though not explicit, Green suggest the guide pin 20 is parallel to the longitudinal axis of the shaft assembly 12, and thus it would have been obvious to ensure that the guide pin 20 is parallel to the longitudinal axis of the shaft assembly 12 in order to ensure proper functionality.
Claims 34, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Schwemberger et al. (“Schwemberger” US 20050139636).
claim 34, Green discloses the surgical instrument of claim 21, but not wherein each of the proximal end portion and the distal end portion of the supporting structure extends along a curved path disposed transversely to a longitudinal axis of the shaft assembly.
	However, Schwemberger discloses a similar stapling instrument wherein the proximal end portion and the distal end portion of the supporting structure (81) extend along a curved path disposed transversely to a longitudinal axis of the shaft assembly (see Fig. 2; [0048]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the curved path as taught by Schwemberger with the instrument of Green because it provides for enhanced functionality (Schwemberger, [0048]).  The motivation for the modification would have been to provide a better viewing angle of the end effector and tissue.
Regarding claims 39 and 40, Green discloses a surgical instrument comprising:
	(claim 39) a body (13);
	a shaft assembly extending distally from the body (12); and
	an end effector at a distal end of the shaft assembly (), wherein the end effector comprises:
		a support structure (14 + 29), wherein the supporting structure includes:
			a proximal end portion (17), wherein the proximal end portion is configured to support a cartridge housing (38),
			a distal end portion (15) spaced distally apart from the proximal end portion, wherein the distal end portion is configured to support an anvil (16) (see Fig. 4), and
			a gap defined between the proximal end portion and the distal end portion (see Fig. 6),
		wherein the end effector is operable to actuate the cartridge housing and the anvil relative to one another to clamp and staple tissue positioned within the gap (see Figs. 3-5), 
		a cartridge removably disposed within the support structure (38), wherein the cartridge includes:
			a cartridge housing (39) having a plurality of staples (45), and

	(claim 40) wherein the guide pin is secured to the supporting structure independently of the cartridge (see Fig. 4);
	but Green fails to disclose (claim 39) the cartridge including an anvil configured to deform the staples.  Green discloses the anvil 16 formed on the surface of distal end portion 15.
	However, Schwemberger discloses a similar stapling surgical instrument (claim 39) wherein the cartridge (120) is removably disposed within the supporting structure (see Fig. 2), wherein the cartridge includes: a cartridge housing (121) having a plurality of staples ([0048]; staples disclosed as not shown throughout the specification of Schwemberger), and an anvil configured to deform the staples (122).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the anchor included with the cartridge as taught by Schwemberger with the stapling instrument of Green because it allows for the anvil to be easily removed and replaced as needed, whereas Green integrally forms the anvil on the distal end portion, thus necessitating extensive repairs or replacements should the anvil become damaged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771